DETAILED ACTION
Currently claims 1-26 are pending for application 16/672430 filed on 1 November 2019.  This application is a continuation of PCT application IN2018/050270 filed 1 May 2018 and claims priority to foreign application IN2017/21015319, for which, it is noted, a certified copy of an English version has been also filed. All references cited in the IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections	
Each of Claims 3, 5-10, 12-23, and 26  is objected to because of the following informalities:  
Claim 3 recites “so as to providing a forward-hypothesized set…” which should read instead “so as to provide a forward-hypothesized set…”.
Claim 5 recites “wherein, determining the …” which should read instead “wherein determining the …”.  
Claim 6 recites “wherein, the step of determining …” which should read instead “wherein the step of determining …”.
Claim 6 recites “nodes’ set” which should read instead “set of nodes”.
Claim 7 recites “wherein, the computing the …” which should read instead “wherein the computing the …”.
Claim 8 recites “wherein, the freedom index is directly proportional to uncertainty and inversely proportional to context, wherein the creativity index is 354.0020.1 directly proportional to the uncertainty index and directly proportional to the uncertainty index, and wherein the creativity index is directly proportional to the freedom index” which should read instead  “wherein the freedom index is directly proportional to uncertainty and inversely proportional to context, wherein the creativity index is 354.0020.1 directly proportional to the uncertainty index, and wherein the creativity index is directly proportional to the freedom index”. Note, the objection applies both to the presence of a comma after wherein and to the redundant phrase “and directly proportional to the uncertainty index.”
Claim 9 recites “wherein, context-relevant neighbor nodes …” which should read instead “wherein context-relevant neighbor nodes …”
Claim 10 recites “claim 1 wherein the network …” which should read instead “claim 1, wherein the network …”
Claim 12 recites “claim 1 wherein, each of …” which should read instead “claim 1, wherein each of …”
Claim 13 recites “claim 1 wherein, the network …” which should read instead “claim 1, wherein the network …”
Claim 14 recites “wherein, the set …” which should read instead “wherein the set …”
Claim 15 recites “wherein, each of …” which should read instead “wherein each of …”
Claim 15 recites “based on identified parameter” which should read “based on an identified parameter” instead.
Claim 16 recites “wherein, the network …” which should read instead “wherein the network …”
Claim 17 recites “wherein, each of the …” which should read instead “wherein each of the …”
Claim 18 recites “wherein, each of the …” which should read instead “wherein each of the …”
Claim 19 recites “wherein, each of the …” which should read instead “wherein each of the …”
Claim 20 recites “wherein, each of the …” which should read instead “wherein each of the …”
Claim 21 recites “wherein, each of the …” which should read instead “wherein each of the …”
Claim 22 recites “wherein, each of the …” which should read instead “wherein each of the …”
Claim 23 recites “wherein, the identifying …” which should read instead “wherein the identifying …”
Claim 26 recites “wherein, the outputter …” which should read instead “wherein the outputter …”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“inputter” in claims 25
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 8, 14, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 2, 3, 6, 17, and 21 recites “and/or” language (claim 2, claim 3: “rules and/or patterns”; claim 6: “nodes and/or nodes’set and/or network of nodes”;  claim 17: “uncertainty index, and/or a freedom index”). In each claim limitation the metes and bounds of the claim are indefinite because neither the claim nor the specification provide a basis for interpreting “and/or”; for instance, does it mean “and” or “or” or some other relation among the items in a list related by “and/or”. For the purpose of analysis, “and/or” will be read as “or”. 
Claim 8 recites “the freedom index is directly proportional to uncertainty and inversely proportional to context.” The metes and bounds of this limitation are indefinite because it is not clear what quantitative dimension or characterization of the “context” of a node varies inversely with the freedom index. The specification neither defines nor describes this inverse proportional relationship (other than by the clause “Freedom <proportional to> (1/context)) or characterizes what dimension or aggregate measure may be derived from a context description or context vector which has the recited functional relationship with the freedom index.  For analysis purposes, the inverse relationship between freedom index and context will be interpreted notionally.
Claim 14 recites the term “compromise”. The term "compromise” in the claim is a relative term which renders the claim indefinite.  The term "compromise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear, with respect to node elements, in what sense or how the recited “line” functions as a compromise. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 and claim 24 each recites a method which is a process. Claim 25 recites a system.
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “identifying a context for each node,” “grouping the nodes to form a set of nodes for each context,” “identifying a node of disagreement in the set of nodes by identifying a difference in context-relevance for each set of nodes,” and “adding stimulus data to the set of nodes to identify changes in parameters and network linkages in the set of nodes to differentiate forward hypothesis nodes and a corresponding forward hypothesized set of nodes set from reverse hypothesis nodes and a corresponding reverse hypothesized set of nodes” as drafted, are mental steps of identifying a context, grouping nodes according to context, identifying differences between the context relevance of different sets of nodes, and identifying changes in parameters and linkages in forward and reverse reasoning from the activity at nodes due to new information (i.e., the added/new data/information). Under the broadest reasonable interpretation, the limitations, in addition to corresponding to mental functions of judgement, observation, and evaluation also cover processes performed in the mind with pencil and paper. In addition, the limitations “computing (obtaining) the uncertainty index for each set of nodes,” “computing a freedom index for each set of nodes,” 334.0020.1 “computing a creativity index for each set of nodes as a function of the computed uncertainty index and the computed freedom index wherein the creativity index is a function of the uncertainty index and the freedom index,” and “…a vectored reverse-hypothesized node, a vectored reverse- hypothesized set of nodes, or a vectored reverse-hypothesized network of sets of nodes, as a function of the creativity index,” are mathematical steps for computing the creativity index, the freedom index, and the uncertainty index as well as the functional association and determination of the relationship between the vectored reverse-hypothesized node or sets of nodes and the creativity index that fall within the mathematical concepts group .  
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality includes “receiving input data residing on the nodes” and “outputting” are mere data gathering steps that are recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be computer implemented with other limitations reciting “machine-learning (ML)”, “autoencoder”, and “anomaly detection”. These elements are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity and therefore cannot provide an inventive concept; specifically, the claimed extra-solution activity of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).  
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. 
This rejection applies equally to independent claims 24 and 25, which recite a method and a system, respectively.  It is noted that claim 25 in addition recites a system with a computer processor to perform the mental and mathematical steps, the computer system/processor is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component (Step 2A, Prong 2). Moreover, the recited generic computer and processing resources are considered insignificant extra-solution activity (MPEP 2106.05(g)) at Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As to dependent claims 1-6 and 9-23, additional limitations are recited that fall under Step2A prong 1 as mental steps: 
Claim 2: … “identifying forward hypothesis nodes and links between the forward hypothesis nodes conforming to pre-defined rules and/or patterns; and identifying reverse hypothesis nodes and links between reverse hypothesis nodes not conforming to the pre-defined rules and/or patterns” (includes pen and paper)
Claim 3: “adding stimulus data including learning, …, a new sequence in the set of nodes, wherein the new sequence does not conform to the pre- defined rules and/or patterns so as to providing a forward-hypothesized set of nodes or a new sequence that do not conform to the pre-defined rules and/or patterns so as to generate a reverse-hypothesized set of nodes” 
Claim 4: “identifying and aligning a flow in linkages in the set of nodes, wherein the flow determines causal inference between nodes the set of nodes.” (including pen and paper)
Claims 5: “wherein, determining the uncertainty index includes determining the uncertainty index as correlative to meta-reasoning configured to record association between the nodes and outputs of the set of nodes with feedback …”  (including pen and paper)
Claims 6: “wherein, the step of determining uncertainty index comprising a step of determining uncertainty index which is correlative to differences in amount of change in linkages and vector parameters of nodes and / or nodes' set and / or network of nodes in response to marked events”.  (including pen and paper)
Claim 9: … “wherein, context-relevant neighbor nodes are spaced apart from each other by different freedom indices” (pen and paper)
Claim 10: “wherein the network of nodes includes at least a decision node determined using a context vector machine that identifies a context- relevant neighbor node and a directly-associated node with the identified context- relevant neighbor node in the context of input data” (including pen and paper)
Claim 11: “building a context vector for the entire set of nodes.” (pen and paper)
Claim 12: “wherein, each of the nodes includes data elements.” (pen and paper)
Claim 13: … “wherein, the network of nodes is distributed into groups of nodes to form the set of nodes based on identified parameters of each node so 364.0020.1 that a set of nodes exhibiting similar properties as determined by an identified parameter are grouped together” (including pen and paper)
Claim 14: “wherein, the set of nodes are partitioned by a compromise line” (pen and paper)
Claim 15: … “wherein, each of the sets of nodes includes at least a determined node of disagreement that is a node having the least relevance in terms of commonality based on identified parameter.” (including pen and paper)
Claim 16: “the network includes a plurality of set of nodes, wherein the network is a single learning map” (pen and paper)
Claim 17: “wherein, each of the sets of nodes includes at least one index selected from a creativity index, an uncertainty index, and/or a freedom index” (including pen and paper)
Claim 18: “wherein, each of the nodes includes data residing on the node that is vectored in terms of parameters affecting the data” (pen and paper)
Claim 19: “wherein, each of the nodes includes data residing on the node that is vectored in terms of context affecting the data.” (pen and paper)
Claim 20: “wherein, each of the nodes includes data residing on the node that is vectored in terms of a context-relevant neighboring node.” (pen and paper)
Claim 21: “wherein, each of the nodes includes data on the node that is vectored in terms of an index selected from a creativity index, a freedom index, and/or an uncertainty index” (including pen and paper)
Claim 22: “wherein, each of the nodes is aligned with a context- relevant neighbor node to form the set of nodes.” (pen and paper)
Claim 23: “wherein, the identifying the node of disagreement includes identifying a node of disagreement for each set of nodes by identifying a difference in context-relevance per set of nodes, wherein the node of disagreement is the least relevant context-relevant node for the set of nodes.” (including pen and paper)
In addition, it is noted that claims 5-8 recite additional limitations that fall under Step2A prong 1 as mathematical steps in the mathematical concepts group:
Claims 5: “… determine a quantum of uncertainty in terms of the uncertainty index”  
Claims 6: “wherein, the step of determining uncertainty index comprising a step of determining uncertainty index which is correlative to differences in amount of change in linkages and vector parameters of nodes and / or nodes' set and / or network of nodes in response to marked events”. (noted above as also, alternatively, being a mental step) 
Claims 7: “wherein, the computing the freedom index includes a step of determining a correlation score of a node with corresponding nodes of a different set of nodes. “ 
Claims 8: … “wherein, the freedom index is directly proportional to uncertainty and inversely proportional to context, wherein the creativity index is 354.0020.1 directly proportional to the uncertainty index and directly proportional to the uncertainty index, and wherein the creativity index is directly proportional to the freedom index” 
In addition, claim 3 recites additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows: 
Claim 3 recites the function “with a machine learner” which is recited at a high level of generality and merely links the judicial exception to a particular technological environment (machine learning) using generic computing components and does not impose a meaningful limitation on the judicial exception. 
In addition, claim 26, which depends from 25, recites “wherein, the outputter provides an output which is vector-weighted, uncertainty-weighted, freedom-weighted, and, creativity-weighted reverse-hypothesized network of nodes that is a reverse-hypothesis output” which recites mathematical steps in the form of determining various weighted elements of a result. This claim in addition recites the generation of an output, which as noted above in the rejection of claim 25 is insignificant extra-solution activity that is also well-understood, conventional, and routine (namely, data gathering). Moreover, the recited generic computer and processing resources are considered insignificant extra-solution activity (MPEP 2106.05(g)) at Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
In summary, as shown in the analysis above, claims 1-26 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole, claims 1-26 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-26 are  rejected under 35 U.S.C. 103 as being unpatentable over Mark Burgess (“A Spacetime Approach to Generalized Cognitive Reasoning in Multi-scale Learning”, https://arxiv.org/pdf/1702.04638v1.pdf, arXiv:1702.04638v1 [cs.AI] 12 Feb 2017, pp. 1-23), hereinafter referred to as Burgess, in view of Martin et al. (“Assessment of network perturbation amplitudes by applying high-throughput data to causal biological networks”, BMC Systems Biology, 2012, 6:54, pp. 1-18),  hereinafter referred to as Martin.

In regards to claim 1, Burgess teaches A method for creating a reverse-hypothesized network including a set of nodes that is a group of context-relevant nodes each including data and parameters resident on the node using marked and considered events, the method comprising: ([p. 12, Section VIIA, Figure 12, Figure 16, Figure 17, Figure 18] Retrieval of explanations and associative reasoning can be open ended or bounded (see figure 15); we want to: Explain how to get from a starting concept and a final concept (bounded but not unique). • Explore where we can go from some a starting concept (unbounded brainstorming). • Explain the different ways one can get to a final concept (inverse brainstorming)., wherein a framework for performing hypothesis formulation and evaluation (cognitive reasoning including reverse-hypothesis reasoning such as in the form of brainstorming or inverse reasoning) is based on the grouping of nodes that are grouped according to the context with each node characterized by events, concepts, and other attributes with  node-to-node connections determined by learned causal associations in the causal network.) receiving input data residing on the nodes; identifying a context for each node;  ([p. 8, Section VI, pp. 9-10, Section VIC, Figure 11]The collection of named concepts in a cluster is accessed through a single node hub which acts as a gateway for the aggregation of parts. The name of such a matroid hub (or compound name) represents the name of the composite concept, formed by the internal association of interior concepts., During activation, inputs might activate an elementary context token, and in turn, several such atoms might activate an association, somewhat in the manner of a crude neural network (see figure 3). The relative activation level of an association is thus the integral of the weights of its incoming edges…. Context is used to frame the circumstances under which associations and concepts are identified…. All associations belong to one of the four spacetime association types [7]: 1) An approximate similar location in space. 2) A common cause or outcome, convergence of path in past or future. 3) A common enclosure or membership. 4) A shared property, leading to implicit membership (e.g. all kinds of doctor in figure 11), wherein data associated with (residing at) each node (e.g., input data such as spatial, temporal, outcome, or property that can be shared) is used (i.e., received) to determine the context of a node (according to associations and concepts for that node).) grouping the nodes to form a set of nodes for each context; ([p. 11, Section VIE, p. 11, Section IVF, Figure 13]…it is important to aggregate clusters into concept-property matroids and situation-context groups. This is a set theoretic interpretation. Contextual information is both interior (explanatory of subjects) and exterior (causal and situational or correlated)., Exterior context refers to the set of concepts that are active in the recent train of thought of the total cognitive system, as it interfaces with the world on the other end of its sensory apparatus (see table II)… Consider the following unary association, containing subgraphs, labelled by their irreducible ST-type. (the cat which (is black (4), eats fish (2))) expresses(4) (happy purr) in the context of (living room) The parenthetic recursions are all interior properties, and the explanations of situation are exterior., wherein nodes in a causal network are grouped according to context (i.e., are organized according to relevance to a particular context such as may be expressed by a subgraph pattern of associations) with exterior context in particular corresponding to node concepts active in a current train of thought but with interior context also associated with a grouping of nodes relevant for qualifying the interpretation of a concept.) identifying a node of disagreement in the set of nodes by identifying a difference in context-relevance for each set of nodes; ([p. 11, Section VIE, p. 11, Section VIF, p. 12, Section VII Figure 11] Contextual information is both interior (explanatory of subjects) and exterior (causal and situational or correlated). The following cases help to exemplify the issue: …• Tidal is generalized by (is a kind of) company when (thinking about music, streaming music) • Tidal in the role of gravitational effect does NOT have the role of company. • Tidal is NOT caused by the moon in the context of tidal as a company. • Tidal has the role of an effect when thinking about physics, gravity., Context is not just about the addition of descriptive words during learning, but also about linking those compound states to all the sub-concepts on which they depend too. By following this approach, the average degree of connectivity in the graph increases superlinearly, making non-trivial stories increasingly likely, while also providing switches by which to exclude pathways based on later context during retrieval., For example, without sufficient context to know the interpretations of ‘Oslo’ and ‘America’, both these unary associations may be in play simultaneously during a reasoning process: • Oslo is located in America • Oslo is NOT located in America., wherein the relevance of a node in a context (which is a pattern of associations over a set of nodes) identifies/determines whether a particular node is considered consistent with the information about a context or is inconsistent with that information which, in a more general sense includes any node/concept that has less relevance than any other node (even if both still may correspond to the context or to an initial representation of a context given a current pattern of evidence).) adding stimulus data to the set of nodes to identify changes in parameters and network linkages in the set of nodes to differentiate forward hypothesis nodes and a corresponding forward hypothesized set of nodes set from reverse hypothesis nodes and a corresponding reverse hypothesized set of nodes, ([p. 1, Section 1, pp. 4-5, Section IVC, p. 12, Section VII, p. 12, Section VIIA, Figure 3, Figure 15] Reasoning, in this interpretation, is a cognitive process, which allows an observer to integrate experiences, perhaps not evidentially linked, or even provably true, in order to form a set of speculative hypotheses. By process of contextual elimination, this converges, iteratively, to a much smaller set, or a final answer, using a variety of criteria from freshness to relevance and importance. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation., Let us assume that the result of a learning process is a set of tuples of the form: (C1, τ, A+, C2, A−, χ∗ ) (1) where C1, C2 are dimensionally reduced concept tokens, A+, A− are forward and backward associations of type τ ∈ {1, 2, 3, 4} and −τ respectively, and χ ∗ context labels. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation. We can also add a weight or relative strength for each tuple and a timestamp for when it was last updated… With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj ., Sensory context is a set of somewhat elementary tokens, which activates certain concepts and associations. Exterior context may be exchanged for slower, but more stable introspection, in which derived concepts are fed back into the context by ‘thinking about’ a particular topic. Tokens can be followed individually or activated in parallel to search for the consequences of a particular concept in the current context., For example, without sufficient context to know the interpretations of ‘Oslo’ and ‘America’, both these unary associations may be in play simultaneously during a reasoning process: • Oslo is located in America • Oslo is NOT located in America., wherein the arrival of new sensory data (Figure 3) leads to a learning process to interpret and reason over that information such that associations between concepts/events in the causal network are modified (through that learning process) to determine both forward and backward/reverse node-to-node associations (i.e., directionality is differentiable in this representation) within that network which provide explanation for that sensory data and wherein this learning process also updates weights that associated the forward and backward/reverse relationship between existing nodes and wherein all of these associations are hypotheses constructed from the evidence in the sensory data.) thereby providing inputs for obtaining … index; computing the … index for each set of nodes; … ([pp. 10-11, Section VID, p. 17, Section IXD] We might rank pathways by an activation score for how each node in a story overlaps with the current context. Alternatively, we might rank an entire story along its path. The latter would bias in favour of long stories., Each link in a story has a complexity cost, associated with the relevance of the link. This was measured by the size of the overlap between current context and learned context (analogous to the mutual information transfer [33], [34]).  In the CFEngine model, context was defined as a ‘logical boolean expression’, which enabled contextual relevance to be reduced even further to a single expression evaluation, whose overlap was generally quite small, i.e. only the length of a very specific boolean expression [32]., wherein the selection of nodes and node linkages that form the reasoning/brainstorming narrative are determined according to ranking/indexing of the nodes and node linkages (including over the entire path/set of nodes which is being interpreted as a hypothesis or speculative explanation) that is based upon the complexity cost that is determined by the overlap between a current context and learned context such that this is being interpreted as corresponding to an index that varies according to a measure of context overlap (i.e., a length of a Boolean expression).) and outputting a vectored reverse-hypothesized node, a vectored reverse- hypothesized set of nodes, or a vectored reverse-hypothesized network of sets of nodes, as a function of the … index.  ([pp. 4-5, Section IVC, Figures 18-22] Let us assume that the result of a learning process is a set of tuples of the form: (C1, τ, A+, C2, A−, χ∗ ) (1) where C1, C2 are dimensionally reduced concept tokens, A+, A− are forward and backward associations of type τ ∈ {1, 2, 3, 4} and −τ respectively, and χ ∗ context labels. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation. We can also add a weight or relative strength for each tuple and a timestamp for when it was last updated… With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj ., wherein the reasoning framework generates outputs in the form of a set of nodes (e.g. speculative hypothesis) which captures the semantics of the sensory data such that the corresponding set of contextually-constrained set of nodes includes brainstorming explanatory nodes characterized by backward/reverse associations in which this representation is vectored both by virtue of the space-time directivity, by the vector representation of each node in this narrative (at the tuple level), and by the representation of the sequence of associations and reasoning steps that the narrative entails (e.g., Figure 18), and wherein the set of nodes that are formed to represent this reasoning process are determined according to an activation score rank/index that indicates how each node or set of nodes overlaps with a current context.)
However, Burgess does not explicitly teach … an uncertainty … uncertainty …computing a freedom index for each set of nodes;  334.0020.1 computing a creativity index for each set of nodes as a function of the computed uncertainty index and the computed freedom index, wherein the creativity index is a function of the uncertainty index and the freedom index; … creativity ….  In other words, although Burgess teaches the ranking/indexing of nodes/node paths to determine node/node path activations according to a context measure and indicates that this ranking could be based on mutual information or Shannon entropy (which encompasses uncertainty), he either does not provide details of that implementation or indicates that it would be an object of future research.
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches thereby providing inputs for obtaining an uncertainty index; computing the uncertainty index for each set of nodes; computing a freedom index for each set of nodes;  334.0020.1 computing a creativity index for each set of nodes as a function of the computed uncertainty index and the computed freedom index, wherein the creativity index is a function of the uncertainty index and the freedom index; and outputting a vectored reverse-hypothesized node, a vectored reverse- hypothesized set of nodes, or a vectored reverse-hypothesized network of sets of nodes, as a function of the creativity index.  ([p. 2, Background, pp. 11-12, Uncertainty and specificity of NPA scores, p. 14, Geometric perturbation index, p.15, NPA scoring statistics:Uncertainty, Figure 1] A HYP is a specific type of network model comprised of a set of causal relationships connecting a particular biological activity … to measurable downstream entities … that it positively or negatively regulates. Reverse-causal reasoning (RCR) uses the measurable downstream entities of a HYP to deduce information about the activity of the upstream entity of the HYP, based on an appropriate set of measurements …. To assess HYP amplitude, four complementary scoring algorithms were developed: Strength, Geometric Perturbation Index (GPI), Measured Abundance Signal Score (MASS), and Expected Perturbation Index (EPI)., Uncertainty estimates the confidence interval of each NPA statistic, and therefore also tests the nullity of the score accounting for the experimental error. The Specificity statistic gives a measure of whether the score is dependent on the expression of specific genes in the HYP, or is instead dependent on a particular property (the likelihood of modulation) of the ensemble of gene expressions in the HYP. …Together, the Uncertainty and Specificity statistics enable the identification of non-specific and non-significant scores in HYPs when scored against unrelated perturbations., A HYP can be seen as a unit sign vector ŝ = (1,1,-1,1,…,-1)/ √N in the N-dimensional downstream measurable space… The observed effect of perturbation on the downstream gene expressions is also a vector in this space. So geometrically, the amplitude of the perturbation in the HYP can be quantified by projecting the differential log2 expression vector β onto the hypothesis unit vector ŝ…. To deal explicitly with the specificity of data supporting an NPA score, each downstream is assigned a belief of activation, which is set to be the local false non-discovery rate (fndri = 1-fdri) [31]. The false discovery rates fdri are obtained from the raw p-values using the BenjaminiHochberg multiple testing corrections …. It is equivalent to weight the dimensions of the downstream gene expression space according to the belief of each differential expression and therefore consider a weighted scalar product to define the geometry of the gene expression space: ‹ŝ|β›fndr = ŝ T ∙diag(fndr)∙β. Hence, the Geometric Perturbation Index (GPI) scoring method is defined as: GPI =(1/sqrt(N))* ∑(i=1 to i=N) si⋅fndri⋅βi…., The key step toward a test statistic for the GPI is the estimation of the variance of GPI. To this end, the variance is estimated through a first-order Taylor expansion to obtain: Sd^2_GPI ≅ … where: γi≡… Using the central limit theorem, an approximate t-statistic is derived as t = GPI/SdGPI, whose degrees of freedom Df are again estimated by the Welch-Satterthwaite equation…. In the partial derivatives of the GPI with respect to βi, the derivative of fndri = 1- fdri involves two terms: one involving the derivative of the Benjamini-Hochberg adjustment factor (fdri/pi), multiplied by pi (the p-value for the differential expression of the i th gene), and the other one involving the derivative of pi. The former is assumed to be zero, because the adjustment factor (fdri/pi) is important only when the p-values pi are small. The latter is computed analytically. Hence the (1-α)-confidence interval for GPI is given by: GPI t α=2 Df ⋅SdGPI, wherein, in a causal network which performs reverse hypothesis reasoning (backward deduction), the scoring of different vector and node-represented hypotheses (HYP) is determined using the GPI metric (a random number) and the associate confidence/uncertainty measure such that the freedom index is being interpreted as the statistic t_df, the uncertainty index is being interpreted as the variance of the GPI, and the creativity index is being interpreted as the expression of GPI including its associated confidence bounds such that this creativity index comprises the product of the freedom index (t_DF) and the uncertainty index (Sd_GPI) and wherein each node and each set of node (in the HYP) contributes to or is characterized by each of these indices (hypothesis ranking/scoring measures).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin to provide inputs for obtaining an uncertainty index, to compute the uncertainty index for each set of nodes, to compute a freedom index for each set of nodes, to334.0020.1 compute a creativity index for each set of nodes as a function of the computed uncertainty index and the computed freedom index in which the creativity index is a function of the uncertainty index and the freedom index, and to output a vectored reverse-hypothesized node, a vectored reverse- hypothesized set of nodes, or a vectored reverse-hypothesized network of sets of nodes, as a function of the creativity index. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

In regards to claim 2, the rejection of claim 1 is incorporated and Burgess further teaches further comprising: identifying forward hypothesis nodes and links between the forward hypothesis nodes conforming to pre-defined rules and/or patterns; and identifying reverse hypothesis nodes and links between reverse hypothesis nodes not conforming to the pre-defined rules and/or patterns.  ([p. 3, Section IVA, pp. 4-5, Section IVC, p. 15, Footnote 12, Figure 1, Figure 3, Figure 12, Figure 16] Cognition leads to an association of tokenized concepts through a process illustrated schematically in figure 3. This prism separates data into a spectrum of four basic associative types, known as the irreducible types (see table I)., Let us assume that the result of a learning process is a set of tuples of the form: (C1, τ, A+, C2, A−, χ∗ ) (1) where C1, C2 are dimensionally reduced concept tokens, A+, A− are forward and backward associations of type τ ∈ {1, 2, 3, 4} and −τ respectively, and χ ∗ context labels. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation. We can also add a weight or relative strength for each tuple and a timestamp for when it was last updated… With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj ., A story is like a transition function, or S-matrix element, whose vertex rules are based on the causal associations and their propagation rules., wherein in response to the emergence of new patterns or the presence of anomalies (lack of conformance to rules and existing patterns), the reasoning framework generates new concepts and new or modified associations (including reverse/backward and brainstorming linkages) that correspond to the identification of a new set (or modified set) of (contextually relevant) nodes in the causal network and wherein, accordingly, existing forward associations/forward hypotheses are reinforced if they conform to previously established patterns (or are not anomalous so that they conform to existing rules or to known intentions).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 1 is incorporated and Burgess further teaches adding stimulus data including learning, with a machine learner, a new sequence in the set of nodes, wherein the new sequence does not conform to the pre- defined rules and/or patterns so as to providing a forward-hypothesized set of nodes or a new sequence that do not conform to the pre-defined rules and/or patterns so as to generate a reverse-hypothesized set of nodes.  ([pp. 2-3, Section III, p. 3, Section IVA, pp. 4-5, Section IVC, p. 14, Section VIIIB, Figure 1, Figure 3, Figure 12] Data from only a single sensory episode, localized in time or space, are of limited value, and do not typically lead to claims of deep knowledge. It is by revisiting experiences, i.e. by the iterative process of observing and learning that we build trust in a stable ‘invariant’ representation of knowledge (see figure 2)…. Finally, there are concepts, which build on the foregoing, that are formed over shorter timescales by the observation and introspection of a single observer (see later figure 16). The latter is what we normally think of as learning; however, it is important to remember that it builds on a stable set of preconditions that have evolved prior to the current learning episode…. The effect of being simultaneously in mind, by observation or thought, leads to aggregate clusters, or composite concepts, by co-activation, which can be then named as new concepts…. Fast (recurrent) introspection (emergent adaptation): Once a knowledge representation contains a sufficiency of concepts and memory representations to be able to form stories without new outside stimulus, a system can think about them and associate freely, leading to further new concepts., Cognition leads to an association of tokenized concepts through a process illustrated schematically in figure 3. This prism separates data into a spectrum of four basic associative types, known as the irreducible types (see table I)., Let us assume that the result of a learning process is a set of tuples of the form: (C1, τ, A+, C2, A−, χ∗ ) (1) where C1, C2 are dimensionally reduced concept tokens, A+, A− are forward and backward associations of type τ ∈ {1, 2, 3, 4} and −τ respectively, and χ ∗ context labels., The sensory data collectors sample the exterior sources at some (relatively frequent) timescale, in accordance with Nyquist’s theorem….Associations are updated on a regular timescale, and each associative link acts as an independent Bayesian learning process (i.e. a Bayesian network), giving the links in the semantic network weights relating to their importance and frequency of visitation….The intentional aspects of any system, which was designed or evolved for a niche purpose, are central to the encoding of its semantics., wherein in response to stimulation by sensory data, the emergence of new patterns or the observed presence of anomalies (lack of conformance to rules and existing patterns), the machine learning reasoning framework generates new concepts and new or modified associations (including reverse/backward and brainstorming linkages) that correspond to the identification of a new set (or modified set) of (contextually relevant) nodes in the causal network and wherein, accordingly, existing forward associations/forward hypotheses are reinforced if they conform to previously established patterns when stimulated by the sensory data (or are not anomalous so that they conform to existing rules or to known intentions), and wherein the sequence of nodes includes any two successive nodes or a more complex sequence of nodes that reflect the ontology of the data and reasoning.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 4, the rejection of claim 1 is incorporated and Burgess further teaches further comprising: identifying and aligning a flow in linkages in the set of nodes, wherein the flow determines causal inference between nodes the set of nodes.  ([Figure 15 Figure 17, Figure 18] wherein a flow in linkages over a set of nodes determines a process of inference, including causal inference (such as shown in Figure 18) with the sequential set of pertinent nodes for performing the reasoning brought into alignment by virtue of the representation of the forward and backward linkages between nodes (at the tuple level – according to the context).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 5, the rejection of claim 1 is incorporated and Burgess does not further teach determining the uncertainty index includes determining the uncertainty index as correlative to meta-reasoning configured to record association between the nodes and outputs of the set of nodes with feedback to determine a quantum of uncertainty in terms of the uncertainty index.  Burgess does not explicitly disclose the determination of an uncertainty index although Burgess, does teach the determination between nodes and other nodes (outputs).
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches determining the uncertainty index includes determining the uncertainty index as correlative to meta-reasoning configured to record association between the nodes and outputs of the set of nodes with feedback to determine a quantum of uncertainty in terms of the uncertainty index.  ([p. 13, Constructing a HYP from a causal network model, p. 14, Geometric perturbation index, pp. 15-16, Uncertainty, Figure 1] This can only be done by first requiring that the model be “causally consistent” (see below)…. For a network model to be causally consistent, for an increase in any node in the model, it must be possible to unambiguously map a sign of “positive regulation” or “negative regulation” on every other node in the model by following the causal relationships that connect the nodes… Biological interpretation can be used to resolve ambiguities to construct causally consistent models by considering what process is being scored by the HYP, and in what sign each node is effectively related to the reference node. For example, the node where a negative feedback connects back to the model has a particular relationship with the process being scored, and although the negative feedback may regulate this node, it should not change this relationship. Thus, the connection between the negative feedback loop and this node can be removed from the model to obtain causal consistency in a manner that is congruent with our biological expectations., To deal explicitly with the specificity of data supporting an NPA score, each downstream is assigned a belief of activation, which is set to be the local false non-discovery rate (fndri = 1-fdri) [31]. The false discovery rates fdri are obtained from the raw p-values using the BenjaminiHochberg multiple testing corrections (see above)., In the partial derivatives of the GPI with respect to βi, the derivative of fndri = 1- fdri involves two terms: one involving the derivative of the Benjamini-Hochberg adjustment factor (fdri/pi), multiplied by pi (the p-value for the differential expression of the i th gene), and the other one involving the derivative of pi., wherein, in the determination of the uncertainty (NPA score) associated with a hypothesis associated with reverse reasoning (backward deduction), feedback is generated through a meta-reasoning process which assigns a belief of activation to each downstream (output) according to the observed (correlative) associations between the responses of the output/downstream nodes (causality correlations that are recorded) to the processing from upstream nodes such that this feedback includes the false discover rate associated with the p-score (specificity) which is used in the computation of both GPI and its associated confidence and wherein the corresponding “quantum” of the uncertainty (index – variance) is being interpreted any amount that might contribute an incremental modification to the variance such as through the differential of GPI with respect to Beta_i (which is a feedback indicative of the fold change response that modulates the sign of the response), through the derivative of the specificity with respect to Beta_i, or, more generally, through the mere process of recomputing the variance in response to any updates in specificity or causality associations.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin to determine the uncertainty index as correlative to meta-reasoning configured to record association between the nodes and outputs of the set of nodes with feedback to determine a quantum of uncertainty in terms of the uncertainty index. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty with computation of the uncertainty determined in part using specificity-based feedback (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

In regards to claim 6, the rejection of claim 1 is incorporated and Burgess does not further teach wherein, the step of determining uncertainty index comprising a step of determining uncertainty index which is correlative to differences in amount of change in linkages and vector parameters of nodes and / or nodes' set and / or network of nodes in response to marked events.  Burgess does not explicitly disclose the determination of an uncertainty index.
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches wherein, the step of determining uncertainty index comprising a step of determining uncertainty index which is correlative to differences in amount of change in linkages and vector parameters of nodes and / or nodes' set and / or network of nodes in response to marked events.  ([p. 14, Geometric perturbation index, pp. 15-16, Uncertainty, Figure 1] A HYP can be seen as a unit sign vector ŝ = (1,1,-1,1,…,-1)/ √N in the N-dimensional downstream measurable space (where each dimension represents a downstream measurable, here gene expression, of the HYP). The observed effect of perturbation on the downstream gene expressions is also a vector in this space., In the case of the GPI, the situation is almost identical to the Strength, except for the additional dependence on the weighting factors fndri. In turn, fndri depends on the non-adjusted p-value, and therefore on the original t-statistics for the βi, ti = βi/sdi., wherein the uncertainty is determined according to the variation in the GPI which corresponds to the variation in the linkages/associations arising during a perturbation of the causal network by data (marked events) in which the nodes and linkages and the perturbations have a vector representation.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin to for the step of determining uncertainty index to comprise a step of determining uncertainty index which is correlative to differences in amount of change in linkages and vector parameters of nodes and / or nodes' set and / or network of nodes in response to marked events. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty with computation of the uncertainty determined according to the variation of responses and associated linkages in the causal network as observed from the perturbation (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

In regards to claim 9, the rejection of claim 1 is incorporated and Burgess does not further teach wherein, context-relevant neighbor nodes are spaced apart from each other by different freedom indices. Burgess does not teach freedom indices.
  However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches wherein, context-relevant neighbor nodes are spaced apart from each other by different freedom indices.  ([pp. 15-16, Uncertainty, Figure 1] In the case of the GPI, the situation is almost identical to the Strength, except for the additional dependence on the weighting factors fndri. In turn, fndri depends on the non-adjusted p-value, and therefore on the original t-statistics for the βi, ti = βi/sdi., wherein each node (corresponding to a different gene) has a different test statistic t_i in the computation of the overall test statistic t for the GPI (based on the central limit theorem and the W-S equation) such that this distinct test statistic is being interpreted as corresponding to a different degree of freedom (freedom index) for each respective node in a set of nodes (HYP) in which the different degrees of freedom “space apart” the nodes in the sense of differentiating the nodes on the basis of the test statistic (and wherein it is noted, but not required for the rejection of this claim as presented, that the W-S equation includes encompasses this particular node-specific degree of freedom as indicated in the rejection of claim 8).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin to for the context-relevant neighbor nodes are spaced apart from each other by different freedom indices. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty using the Welch-Satterhwaite equation with node-specific test statistics (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

In regards to claim 10, the rejection of claim 1 is incorporated and Burgess further teaches  wherein the network of nodes includes at least a decision node determined using a context vector machine that identifies a context- relevant neighbor node and a directly-associated node with the identified context- relevant neighbor node in the context of input data.  ([pp. 12-13, Section VIIA, Figure 1, Figure 16] Any one or several of the possible pathways might be in play between concepts in a given context. For example, without sufficient context to know the interpretations of ‘Oslo’ and ‘America’, both these unary associations may be in play simultaneously during a reasoning process: • Oslo is located in America • Oslo is NOT located in America…. both of these pathways may be equally relevant… if the context is unable to select only one. A knowledge system cannot even know that these seem potentially contradictory without a sufficient density of linkage to qualifying context., wherein the causal network includes nodes (concepts) that are linked to multiple nodes with a particular linkage to a neighbor node selected in the framework according to the context (or, more specifically, according to the qualifying context in forward or backward directions) and wherein this framework learns a plurality of (variant) contexts which is being interpreted as the generation of a vector of contexts as shown in Figure 16.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 11, the rejection of claim 1 is incorporated and Burgess further teaches further comprising: building a context vector for the entire set of nodes.  ([p. 5, Section VA, Figure 1, Figure 13 Figure 16] Concepts and associations are nodes and edges of a graph: C1 A(τ)|χ −−−−+C2 (11) where the edge of the graph depends on a fundamental spacetime type, whose qualitative description is given by one of the four irreducible associations documented in table I, and their negatives. The conditional parameter χ represents a context set of terms, under which this edge is active., wherein the context which determines the selection/organization/instantiation of the set of nodes (i.e., all of the nodes that comprise the representation, interpretation, and reasoning over the exterior or interior information) is itself represented by a set of context labels { χj} which corresponds to a vector of labels with the jth element having context χj.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 12, the rejection of claim 1 is incorporated and Burgess further teaches  wherein, each of the nodes includes data elements.  ([Figure 1, Figure 3, Figure 10, Figure 13] wherein each node is characterized by data elements in the form of semantics that represent the information in sensory data in the form of a concept or concept type (i.e., the data elements are semantic elements that include type, class, qualified concept) but also such that each node includes, in a broader sense, the data elements that are used to form the concept node and, in a still broader sense, in the form of associations and association types.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 13, the rejection of claim 1 is incorporated and Burgess further teaches  wherein, the network of nodes is distributed into groups of nodes to form the set of nodes based on identified parameters of each node so 364.0020.1 that a set of nodes exhibiting similar properties as determined by an identified parameter are grouped together.  ([p. 6, Section VB, p. 7, Section VC, Figure 4, Figure 5, Figure 8, Figure 11] Semantically enhanced concepts may be derived from the aggregation of primitive concepts, by associative clustering. Each cluster may act as a new compound agent, through its representative hub (whose name represents the aggregation), by making new associative links. The hub acts as a gateway to the qualified concept’s associative network., Symmetry aggregation (membership or spacelike homogeneity): When concepts are joined to a single hub that represents their collective identity, by a ‘contains/contained by’ relationship., wherein node instances or sub-classes or sub-concepts are aggregated according to various criteria (e.g., similarity properties such as from associative clustering, set membership) to form groups of nodes organized according to an organizing attribute (matroid hub; collective concept name) which is an “identified parameter”.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 14, the rejection of claim 1 is incorporated and Burgess further teaches wherein, the set of nodes are partitioned by a compromise line.  ([p. 6, Section VB, pp. 13-14, Section VII, p. 15, Section VIIB, Footnote 6, Figure 17] With a scaled approach, one combines the names of interior promises to yield a compound name for a collective concept, and exterior promises then express the associations between the composite concepts [6]. In linguistics this is called compounding…. From a cognitive perspective, the way we turn data into concepts depends on the spacetime boundary conditions imposed by exterior environment., If excessive specificity can be the enemy of retrieval, then specificity is important during the encoding phase of knowledge. For example, it is not the general concept of birds that depends on the concept of flight, but rather a fully qualified instance of a bird. In other words, we have to be careful not to confuse what is general with what is specific, at any level of recursion, as this can lead to manifest errors of reasoning, such as ‘all birds depend on flight’. , However, those exterior associations are judged for relevance by comparing the context in which they were learned with the current context or state of mind of the agent. This leads to a complex causation: concepts overlap through association, and context overlaps with pairs of concepts, and perhaps beyond. We therefore have two channels evolving in parallel: a short term memory of context and a long term memory of qualified concepts., Where the analogy breaks down is that matroid hubs can name arbitrary collections of data, they do not form mutually exclusive, non-overlapping memory segments., wherein each set of context-relevant nodes are partitioned from other sets based upon the contextual relevance at a given point in time (including, as indicated above the inclusion of disagreement nodes such as “Oslo is NOT located in America” as noted previously, thereby corresponding to a compromise line of demarcation that clusters inconsistent nodes/elements together), wherein each set of context-relevant nodes may also have an overlapping partition relative to other sets of nodes (such that the intersection between the two sets is another example of a compromise line of demarcation), wherein the distinction between the interiority and the exteriority of the information source creates different clustering effects/impetus such that the resulting compound representation of the cluster is also another example of a compromise line (i.e. compromise between exteriority and interiority effects which also corresponds to differences between short term memory and long term memory), and wherein, in a more general sense, the set of nodes linked to a concept also may include a compromise demarcation if there are instances within a cluster that may not conform to a particular aspect or quality of a concept (for example, flightless birds contained within concept birds but also organized in the concept “flightless birds” such that the demarcation between the sub-class and the overall class is another example of a compromise line based on observed instances).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 15, the rejection of claim 1 is incorporated and Burgess further teaches wherein, each of the sets of nodes includes at least a determined node of disagreement that is a node having the least relevance in terms of commonality based on identified parameter. ([pp. 10-11, Section VID, p. 12, Section VIIA, p. 18, Section IXF, Figure 17] We might rank pathways by an activation score for how each node in a story overlaps with the current context. Alternatively, we might rank an entire story along its path. The latter would bias in favour of long stories., For example, without sufficient context to know the interpretations of ‘Oslo’ and ‘America’, both these unary associations may be in play simultaneously during a reasoning process: • Oslo is located in America • Oslo is NOT located in America…. yet both of these pathways may be equally relevant … if the context is unable to select only one. A knowledge system cannot even know that these seem potentially contradictory without a sufficient density of linkage to qualifying context. We must be quite careful not to over-constrain reasoning by projecting human expectations onto a process too early. It is likely that concepts such as true and false are emergent rather than prescriptive., Figure 22 shows some more playful examples of domain knowledge, concerning the purpose of different services, in different contexts. A lexical token like ‘tidal’ might refer to many different things in different contexts. Here the brainstorming is able to distinguish these cases using the recursive structure of the matroid hubs., wherein distinct nodes in a set of (explanatory) nodes express inconsistent concepts/notions with the differentiability/resolution between them emerging over time as more contextual evidence favors the contextual relevance of one over the other (i.e., one of the nodes will develop less/least relevance over time).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 16, the rejection of claim 1 is incorporated and Burgess further teaches wherein, the network includes a plurality of set of nodes, wherein the network is a single learning map.  ([Figure 15, Figure 17] wherein the learned concepts and associations between concepts determines/learns a pattern of interconnectivity (learning map) in a network that characterizes the relationship between distinct elements in a domain (e.g., software services ontology in Figure 17) over which cognitive reasoning takes place (e.g., Figure 15).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 17, the rejection of claim 1 is incorporated and Burgess does not further teach wherein, each of the sets of nodes includes at least one index selected from a creativity index, an uncertainty index, and/or a freedom index.  Burgess teaches a ranking/index for selecting a set of nodes but does not teach this scoring according to uncertainty, freedom, or creativity.
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches wherein, each of the sets of nodes includes at least one index selected from a creativity index, an uncertainty index, and/or a freedom index.  ([pp.15-16, NPA scoring statistics:Uncertainty, Figure 1] The key step toward a test statistic for the GPI is the estimation of the variance of GPI. To this end, the variance is estimated through a first-order Taylor expansion to obtain: Sd^2_GPI ≅ … where: γi≡… Using the central limit theorem, an approximate t-statistic is derived as t = GPI/SdGPI, whose degrees of freedom Df are again estimated by the Welch-Satterthwaite equation…. In the partial derivatives of the GPI with respect to βi, the derivative of fndri = 1- fdri involves two terms: one involving the derivative of the Benjamini-Hochberg adjustment factor (fdri/pi), multiplied by pi (the p-value for the differential expression of the i th gene), and the other one involving the derivative of pi. The former is assumed to be zero, because the adjustment factor (fdri/pi) is important only when the p-values pi are small. The latter is computed analytically. Hence the (1-α)-confidence interval for GPI is given by: GPI t α=2 Df ⋅SdGPI, wherein the selection/scoring of the set of nodes (HYP), as pointed out previously, depends on creativity index (the expression of GPI including its associated confidence bounds), the freedom index (t_DF), and the uncertainty index (Sd_GPI) and wherein it is noted that the claims only require one of the indices.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for each of the sets of nodes to include at least one index selected from a creativity index, an uncertainty index, and/or a freedom index. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty using the Welch-Satterhwaite equation (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

In regards to claim 18, the rejection of claim 1 is incorporated and Burgess further teaches wherein, each of the nodes includes data residing on the node that is vectored in terms of parameters affecting the data. ([pp. 4-5, Section IVC, p. 8, Section VI, pp. 9-10, Section VIC, p. 14, Section VIIIB, Figure 2, Figure 10] Given such a tuple, nodes and edges are created for C1, C2, χ∗ and a root node Call directed associative edges are added for: … With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj ., The collection of named concepts in a cluster is accessed through a single node hub which acts as a gateway for the aggregation of parts. The name of such a matroid hub (or compound name) represents the name of the composite concept, formed by the internal association of interior concepts., During activation, inputs might activate an elementary context token, and in turn, several such atoms might activate an association, somewhat in the manner of a crude neural network (see figure 3). The relative activation level of an association is thus the integral of the weights of its incoming edges…. Context is used to frame the circumstances under which associations and concepts are identified…. All associations belong to one of the four spacetime association types [7]: 1) An approximate similar location in space. 2) A common cause or outcome, convergence of path in past or future. 3) A common enclosure or membership. 4) A shared property, leading to implicit membership (e.g. all kinds of doctor in figure 11), Each collector, with its independent semantics, transmutes sample data into a separate invariant representation and learns its significant patterns and states (for monitoring, see [29]). From this Bayesian statistical description, a lexical name representation is selected from a small set invariant states, wherein the data at each node includes (has associated with it) sensory data that is processed according to a space-time model/paradigm (a vector space in space and time for partitioning the sensory data that are processed and characterized by semantics) such that the parameters that affect the data include space (frequentist interpretation), time (sequential cognition, associative density) as well as semantics, and wherein the vectorization of the data is being interpreted as the collection of the data processed as a whole to generate a particular representation (i.e., a vector with data elements including the tuple representation of an association) or the determination or association of that data with forward or backward arrows in the network (i.e., a vector orientation).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 19, the rejection of claim 1 is incorporated and Burgess further teaches wherein, each of the nodes includes data residing on the node that is vectored in terms of context affecting the data.  ([pp. 4-5, Section IVC, Table 1, Figure 5] Given such a tuple, nodes and edges are created for C1, C2, χ∗ and a root node Call directed associative edges are added for: … With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj .,wherein the data associated with each node includes a characterization of context (such as indicated temporally, including timescales, and spatially, including spatial scales- Figure 5) and which may, in particular, include timestamp information, wherein each node is also characterized by association types (Table 1), and wherein the vectorization of the data is being interpreted as the collection of the data processed as a whole to generate a particular representation (i.e., a vector with data elements including the tuple representation of an association) or the determination or association of that data with forward or backward arrows in the network (i.e., a vector orientation).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 20, the rejection of claim 1 is incorporated and Burgess further teaches wherein, each of the nodes includes data residing on the node that is vectored in terms of a context-relevant neighboring node. ([pp. 4-5, Section IVC, Table 1, Figure 5]
Given such a tuple, nodes and edges are created for C1, C2, χ∗ and a root node Call directed associative edges are added for: … With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj .,, wherein the data associated with each node includes a characterization of context (such as indicated temporally, including timescales, and spatially, including spatial scales- Figure 5) such that the data includes a characterization of a contextual association between a node and a neighboring node and wherein the vectorization of the data is being interpreted as the collection of the data processed as a whole to generate a particular representation (i.e., a vector with data elements including the contextual tuple representation of an association with a neighboring node) or the determination or association of that data with forward or backward arrows in the network (i.e., a vector orientation between two nodes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 21, the rejection of claim 1 is incorporated and Burgess does not further teach wherein, each of the nodes includes data on the node that is vectored in terms of an index selected from a creativity index, a freedom index, and/or an uncertainty index.  Burgess teaches a ranking/index for selecting a set of nodes (with various forms of vectorization as pointed out above – including vectorization according to causality) but does not teach a selection from the recited indices.
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches wherein, each of the nodes includes data on the node that is vectored in terms of an index selected from a creativity index, a freedom index, and/or an uncertainty index.  ([p. 14, Geometric perturbation index, pp.15-16, NPA scoring statistics:Uncertainty, Figure 1] A HYP can be seen as a unit sign vector ŝ = (1,1,-1,1,…,-1)/ √N in the N-dimensional downstream measurable space (where each dimension represents a downstream measurable, here gene expression, of the HYP)…. The observed effect of perturbation on the downstream gene expressions is also a vector in this space. So geometrically, the amplitude of the perturbation in the HYP can be quantified by projecting the differential log2 expression vector β onto the hypothesis unit vector ŝ., The latter is computed analytically. Hence the (1-α)-confidence interval for GPI is given by: GPI t α=2 Df ⋅SdGPI,, wherein each of the nodes in the set of nodes (HYP) are represented as a vector that characterizes a pattern of causality (data) such that this vectorization extends to the effect of the perturbation of the set of nodes that is represented according to the GPI scoring process, encompassing, as pointed out previously the freedom, uncertainty, and creativity indices and, in a more general sense, the vectorization of each set of node corresponds to a directionality of causality that is scored by those indices/metrics or selected according to those indices/metrics 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for each of the nodes to include data on the node that is vectored in terms of an index selected from a creativity index, a freedom index, and/or an uncertainty index. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty using the Welch-Satterhwaite equation (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

In regards to claim 22, the rejection of claim 1 is incorporated and Burgess further teaches wherein, each of the nodes is aligned with a context- relevant neighbor node to form the set of nodes.  ([Figure 15 Figure 17, Figure 18] wherein a flow in linkages  over a set of nodes determines a set of aligned nodes to be used in a process of forward/backward reasoning over those nodes with the set of nodes determined, as previously pointed out, according to contextual relevance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 23, the rejection of claim 1 is incorporated and Burgess further teaches wherein, the identifying the node of disagreement includes identifying a node of disagreement for each set of nodes by identifying a difference in context-relevance per set of nodes, wherein the node of disagreement is the least relevant context-relevant node for the set of nodes.  ([pp. 10-11, Section VID, p. 12, Section VIIA, p. 18, Section IXF] We might rank pathways by an activation score for how each node in a story overlaps with the current context. Alternatively, we might rank an entire story along its path. The latter would bias in favour of long stories., For example, without sufficient context to know the interpretations of ‘Oslo’ and ‘America’, both these unary associations may be in play simultaneously during a reasoning process: • Oslo is located in America • Oslo is NOT located in America…. yet both of these pathways may be equally relevant … if the context is unable to select only one. A knowledge system cannot even know that these seem potentially contradictory without a sufficient density of linkage to qualifying context. We must be quite careful not to over-constrain reasoning by projecting human expectations onto a process too early. It is likely that concepts such as true and false are emergent rather than prescriptive., Figure 22 shows some more playful examples of domain knowledge, concerning the purpose of different services, in different contexts. A lexical token like ‘tidal’ might refer to many different things in different contexts. Here the brainstorming is able to distinguish these cases using the recursive structure of the matroid hubs., wherein distinct nodes in a set of (explanatory) nodes express inconsistent concepts/notions with the differentiability/resolution between them emerging over time as more contextual evidence favors the contextual relevance of one over the other (i.e., one of the nodes will develop less/least relevance over time based on discerned differences in the context relevance within the set of nodes).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the same reasons as pointed out for claim 1.

In regards to claim 24, Burgess teaches A method for creating a reverse-hypothesized network including a set of nodes that is a group of context-relevant nodes each including data and parameters resident on the node using marked and considered events, the method comprising: ([p. 12, Section VIIA, Figure 12, Figure 16, Figure 17, Figure 18] Retrieval of explanations and associative reasoning can be open ended or bounded (see figure 15); we want to: Explain how to get from a starting concept and a final concept (bounded but not unique). • Explore where we can go from some a starting concept (unbounded brainstorming). • Explain the different ways one can get to a final concept (inverse brainstorming)., wherein a framework for performing hypothesis formulation and evaluation (cognitive reasoning including reverse-hypothesis reasoning such as in the form of brainstorming or inverse reasoning) is based on the grouping of nodes that are grouped according to the context with each node characterized by events, concepts, and other attributes with  node-to-node connections determined by learned causal associations in the causal network.)receiving input data residing on the nodes; identifying a context for each node; ([p. 8, Section VI, pp. 9-10, Section VIC, Figure 11]The collection of named concepts in a cluster is accessed through a single node hub which acts as a gateway for the aggregation of parts. The name of such a matroid hub (or compound name) represents the name of the composite concept, formed by the internal association of interior concepts., During activation, inputs might activate an elementary context token, and in turn, several such atoms might activate an association, somewhat in the manner of a crude neural network (see figure 3). The relative activation level of an association is thus the integral of the weights of its incoming edges…. Context is used to frame the circumstances under which associations and concepts are identified…. All associations belong to one of the four spacetime association types [7]: 1) An approximate similar location in space. 2) A common cause or outcome, convergence of path in past or future. 3) A common enclosure or membership. 4) A shared property, leading to implicit membership (e.g. all kinds of doctor in figure 11), wherein data associated with (residing at) each node (e.g., input data such as spatial, temporal, outcome, or property that can be shared) is used (i.e., received) to determine the context of a node (according to associations and concepts for that node).) grouping the nodes to form a set of nodes for each context; ([p. 11, Section VIE, p. 11, Section IVF, Figure 13]…it is important to aggregate clusters into concept-property matroids and situation-context groups. This is a set theoretic interpretation. Contextual information is both interior (explanatory of subjects) and exterior (causal and situational or correlated)., Exterior context refers to the set of concepts that are active in the recent train of thought of the total cognitive system, as it interfaces with the world on the other end of its sensory apparatus (see table II)… Consider the following unary association, containing subgraphs, labelled by their irreducible ST-type. (the cat which (is black (4), eats fish (2))) expresses(4) (happy purr) in the context of (living room) The parenthetic recursions are all interior properties, and the explanations of situation are exterior., wherein nodes in a causal network are grouped according to context (i.e., are organized according to relevance to a particular context such as may be expressed by a subgraph pattern of associations) with exterior context in particular corresponding to node concepts active in a current train of thought but with interior context also associated with a grouping of nodes relevant for qualifying the interpretation of a concept.) identifying a node of disagreement in the set of nodes by identifying a difference in context-relevance for each set of nodes; ([p. 11, Section VIE, p. 11, Section VIF, p. 12, Section VII Figure 11] Contextual information is both interior (explanatory of subjects) and exterior (causal and situational or correlated). The following cases help to exemplify the issue: …• Tidal is generalized by (is a kind of) company when (thinking about music, streaming music) • Tidal in the role of gravitational effect does NOT have the role of company. • Tidal is NOT caused by the moon in the context of tidal as a company. • Tidal has the role of an effect when thinking about physics, gravity., Context is not just about the addition of descriptive words during learning, but also about linking those compound states to all the sub-concepts on which they depend too. By following this approach, the average degree of connectivity in the graph increases superlinearly, making non-trivial stories increasingly likely, while also providing switches by which to exclude pathways based on later context during retrieval., For example, without sufficient context to know the interpretations of ‘Oslo’ and ‘America’, both these unary associations may be in play simultaneously during a reasoning process: • Oslo is located in America • Oslo is NOT located in America., wherein the relevance of a node in a context (which is a pattern of associations over a set of nodes) identifies/determines whether a particular node is considered consistent with the information about a context or is inconsistent with that information which, in a more general sense includes any node/concept that has less relevance than any other node (even if both still may correspond to the context or to an initial representation of a context given a current pattern of evidence).) adding stimulus data to the set of nodes to identify changes in parameters and network linkages in the set of nodes to differentiate forward hypothesis nodes and a corresponding forward hypothesized set of nodes set from reverse hypothesis nodes and a corresponding reverse hypothesized set of nodes, ([p. 1, Section 1, pp. 4-5, Section IVC, p. 12, Section VII, p. 12, Section VIIA, Figure 3, Figure 15] Reasoning, in this interpretation, is a cognitive process, which allows an observer to integrate experiences, perhaps not evidentially linked, or even provably true, in order to form a set of speculative hypotheses. By process of contextual elimination, this converges, iteratively, to a much smaller set, or a final answer, using a variety of criteria from freshness to relevance and importance. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation., Let us assume that the result of a learning process is a set of tuples of the form: (C1, τ, A+, C2, A−, χ∗ ) (1) where C1, C2 are dimensionally reduced concept tokens, A+, A− are forward and backward associations of type τ ∈ {1, 2, 3, 4} and −τ respectively, and χ ∗ context labels. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation. We can also add a weight or relative strength for each tuple and a timestamp for when it was last updated… With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj ., Sensory context is a set of somewhat elementary tokens, which activates certain concepts and associations. Exterior context may be exchanged for slower, but more stable introspection, in which derived concepts are fed back into the context by ‘thinking about’ a particular topic. Tokens can be followed individually or activated in parallel to search for the consequences of a particular concept in the current context., For example, without sufficient context to know the interpretations of ‘Oslo’ and ‘America’, both these unary associations may be in play simultaneously during a reasoning process: • Oslo is located in America • Oslo is NOT located in America., wherein the arrival of new sensory data (Figure 3) leads to a learning process to interpret and reason over that information such that associations between concepts/events in the causal network are modified (through that learning process) to determine both forward and backward/reverse node-to-node associations (i.e., directionality is differentiable in this representation) within that network which provide explanation for that sensory data and wherein this learning process also updates weights that associated the forward and backward/reverse relationship between existing nodes and wherein all of these associations are hypotheses constructed from the evidence in the sensory data.) thereby providing inputs for obtaining … index; computing the … index for each set of nodes; computing a freedom index for each set of nodes; … ([pp. 10-11, Section VID, p. 17, Section IXD] We might rank pathways by an activation score for how each node in a story overlaps with the current context. Alternatively, we might rank an entire story along its path. The latter would bias in favour of long stories., Each link in a story has a complexity cost, associated with the relevance of the link. This was measured by the size of the overlap between current context and learned context (analogous to the mutual information transfer [33], [34]).  In the CFEngine model, context was defined as a ‘logical boolean expression’, which enabled contextual relevance to be reduced even further to a single expression evaluation, whose overlap was generally quite small, i.e. only the length of a very specific boolean expression [32]., wherein the selection of nodes and node linkages that form the reasoning/brainstorming narrative are determined according to ranking/indexing of the nodes and node linkages (including over the entire path/set of nodes which is being interpreted as a hypothesis or speculative explanation) that is based upon the complexity cost that is determined by the overlap between a current context and learned context such that this is being interpreted as corresponding to an index that varies according to a measure of context overlap (i.e., a length of a Boolean expression).) and  394.0020.1 outputting a vector-weighted, …reverse-hypothesized network of nodes that is a reverse-hypothesis output.  ([pp. 4-5, Section IVC, Figures 18-22] Let us assume that the result of a learning process is a set of tuples of the form: (C1, τ, A+, C2, A−, χ∗ ) (1) where C1, C2 are dimensionally reduced concept tokens, A+, A− are forward and backward associations of type τ ∈ {1, 2, 3, 4} and −τ respectively, and χ ∗ context labels. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation. We can also add a weight or relative strength for each tuple and a timestamp for when it was last updated… With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj ., wherein the reasoning framework generates outputs in the form of a set of nodes (e.g. speculative hypothesis) which captures the semantics of the sensory data such that the corresponding set of contextually-constrained set of nodes includes brainstorming explanatory nodes characterized by backward/reverse associations in which this representation is vectored both by virtue of the space-time directivity, by the vector representation of each node in this narrative (at the tuple level), and by the representation of the sequence of associations and reasoning steps that the narrative entails (e.g., Figure 18), and wherein the set of nodes that are formed to represent this reasoning process are determined according to an activation score rank/index that indicates how each node or set of nodes overlaps with a current context with the linkages weighted according to relevance.)
However, Burgess does not explicitly teach … an uncertainty … uncertainty … computing a freedom index for each set of nodes;  334.0020.1 computing a creativity index for each set of nodes as a function of the computed uncertainty index and the computed freedom index, wherein the creativity index is a function of the uncertainty index and the freedom index; and  394.0020.1 outputting a vector-weighted, … reverse-hypothesized network of nodes that is a reverse-hypothesis output.  In other words, although Burgess teaches the ranking/indexing of nodes/node paths to determine node/node path activations according to a context measure and indicates that this ranking could be based on mutual information or Shannon entropy (which encompasses uncertainty), he either does not provide details of that implementation or indicates that it would be an object of future research.
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches thereby providing inputs for obtaining an uncertainty index; computing the uncertainty index for each set of nodes; computing a freedom index for each set of nodes;  334.0020.1 computing a creativity index for each set of nodes as a function of the computed uncertainty index and the computed freedom index, wherein the creativity index is a function of the uncertainty index and the freedom index; and  394.0020.1 outputting a vector-weighted, uncertainty-weighted, freedom-weighted, and, creativity-weighted reverse-hypothesized network of nodes that is a reverse-hypothesis output.  ([p. 2, Background, pp. 11-12, Uncertainty and specificity of NPA scores, p. 14, Geometric perturbation index, p.15, NPA scoring statistics:Uncertainty, Figure 1] A HYP is a specific type of network model comprised of a set of causal relationships connecting a particular biological activity … to measurable downstream entities … that it positively or negatively regulates. Reverse-causal reasoning (RCR) uses the measurable downstream entities of a HYP to deduce information about the activity of the upstream entity of the HYP, based on an appropriate set of measurements …. To assess HYP amplitude, four complementary scoring algorithms were developed: Strength, Geometric Perturbation Index (GPI), Measured Abundance Signal Score (MASS), and Expected Perturbation Index (EPI)., Uncertainty estimates the confidence interval of each NPA statistic, and therefore also tests the nullity of the score accounting for the experimental error. The Specificity statistic gives a measure of whether the score is dependent on the expression of specific genes in the HYP, or is instead dependent on a particular property (the likelihood of modulation) of the ensemble of gene expressions in the HYP. …Together, the Uncertainty and Specificity statistics enable the identification of non-specific and non-significant scores in HYPs when scored against unrelated perturbations., A HYP can be seen as a unit sign vector ŝ = (1,1,-1,1,…,-1)/ √N in the N-dimensional downstream measurable space… The observed effect of perturbation on the downstream gene expressions is also a vector in this space. So geometrically, the amplitude of the perturbation in the HYP can be quantified by projecting the differential log2 expression vector β onto the hypothesis unit vector ŝ…. To deal explicitly with the specificity of data supporting an NPA score, each downstream is assigned a belief of activation, which is set to be the local false non-discovery rate (fndri = 1-fdri) [31]. The false discovery rates fdri are obtained from the raw p-values using the BenjaminiHochberg multiple testing corrections …. It is equivalent to weight the dimensions of the downstream gene expression space according to the belief of each differential expression and therefore consider a weighted scalar product to define the geometry of the gene expression space: ‹ŝ|β›fndr = ŝ T ∙diag(fndr)∙β. Hence, the Geometric Perturbation Index (GPI) scoring method is defined as: GPI =(1/sqrt(N))* ∑(i=1 to i=N) si⋅fndri⋅βi…., The key step toward a test statistic for the GPI is the estimation of the variance of GPI. To this end, the variance is estimated through a first-order Taylor expansion to obtain: Sd^2_GPI ≅ … where: γi≡… Using the central limit theorem, an approximate t-statistic is derived as t = GPI/SdGPI, whose degrees of freedom Df are again estimated by the Welch-Satterthwaite equation…. In the partial derivatives of the GPI with respect to βi, the derivative of fndri = 1- fdri involves two terms: one involving the derivative of the Benjamini-Hochberg adjustment factor (fdri/pi), multiplied by pi (the p-value for the differential expression of the i th gene), and the other one involving the derivative of pi. The former is assumed to be zero, because the adjustment factor (fdri/pi) is important only when the p-values pi are small. The latter is computed analytically. Hence the (1-α)-confidence interval for GPI is given by: GPI t α=2 Df ⋅SdGPI, wherein, in a causal network which performs reverse hypothesis reasoning (backward deduction), the scoring of different vector and node-represented hypotheses (HYP) is determined using the GPI metric (a random number) and the associate confidence/uncertainty measure such that the freedom index is being interpreted as the statistic t_df, the uncertainty index is being interpreted as the variance of the GPI, and the creativity index is being interpreted as the expression of GPI including its associated confidence bounds such that this creativity index comprises the product of the freedom index (t_DF) and the uncertainty index (Sd_GPI), wherein each node and each set of node (in the HYP) contributes to or is characterized by each of these indices (hypothesis ranking/scoring measures), and wherein the reverse hypothesis scored is weighted according to each of those three metrics because they factor into the GPI score with the vectoring of the hypothesis corresponding to the sequencing of the nodes as well as the underlying causality relationship between nodes.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin to provide inputs for obtaining an uncertainty index, to compute the uncertainty index for each set of nodes, to compute a freedom index for each set of nodes, to334.0020.1 compute a creativity index for each set of nodes as a function of the computed uncertainty index and the computed freedom index in which the creativity index is a function of the uncertainty index and the freedom index, and to output a vectored reverse-hypothesized node, a vectored reverse- hypothesized set of nodes, or a vectored reverse-hypothesized network of sets of nodes, as a function of the creativity index. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

Claim 25 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Burgess and Martin. It is noted that claim 25 also recites a processor which is also found in Burgess (e.g., [p. 15, Section VIIIC].). In addition, as noted above, the “inputter” in the claims is being interpreted as a generic placeholder without the recitation of sufficient accompanying structure to perform the function; a review of the specification shows that the following appears to be the corresponding structure described in the specification: paragraph [00113] “… As such, it is understood that d4.0020.1evices like determination mechanisms, determinators, searchers, gatherers, inputters, outputters, feature/relationship identifiers, etc., includes computer-processor-driven devices appropriately-programmed or designed to perform the described functionality.” Burgess also teaches the “inputter” in the form of the sensory and introspective channels that receive data for processing across nodes (e.g., [p. 3, Section II, Figure 3]).

In regards to claim 26, the rejection of claim 25 is incorporated and Burgess further teaches wherein, the outputter provides an output which is vector-weighted, … reverse-hypothesized network of nodes that is a reverse-hypothesis output. ([pp. 4-5, Section IVC, Figures 18-22] Let us assume that the result of a learning process is a set of tuples of the form: (C1, τ, A+, C2, A−, χ∗ ) (1) where C1, C2 are dimensionally reduced concept tokens, A+, A− are forward and backward associations of type τ ∈ {1, 2, 3, 4} and −τ respectively, and χ ∗ context labels. These tuples represent links or edges in a graph Γ(C, A) whose nodes C are conceptual tokens, and whose edges A are associations. This summarizes an associative relationship implied by an observation. We can also add a weight or relative strength for each tuple and a timestamp for when it was last updated… With this linkage, we can determine which associations Ai are relevant to which contexts χj and also which concepts Ck may be activated by contexts χj ., wherein the reasoning framework generates outputs in the form of a set of nodes (e.g. speculative hypothesis) which captures the semantics of the sensory data such that the corresponding set of contextually-constrained set of nodes includes brainstorming explanatory nodes characterized by backward/reverse associations in which this representation is vectored both by virtue of the space-time directivity, by the vector representation of each node in this narrative (at the tuple level), and by the representation of the sequence of associations and reasoning steps that the narrative entails (e.g., Figure 18), and wherein the set of nodes that are formed to represent this reasoning process are determined according to an activation score rank/index that indicates how each node or set of nodes overlaps with a current context with the linkages weighted according to relevance.)
However, Burgess does not explicitly teach … uncertainty-weighted, freedom-weighted, and, creativity-weighted …. In other words, although Burgess teaches the ranking/indexing of nodes/node paths to determine node/node path activations according to a context measure and indicates that this ranking could be based on mutual information or Shannon entropy (which encompasses uncertainty), he either does not provide details of that implementation or indicates that it would be an object of future research.
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches wherein, the outputter provides an output which is vector-weighted, uncertainty-weighted, freedom-weighted, and, creativity-weighted reverse-hypothesized network of nodes that is a reverse-hypothesis output.  ([p. 2, Background, pp. 11-12, Uncertainty and specificity of NPA scores, p. 14, Geometric perturbation index, p.15, NPA scoring statistics:Uncertainty, Figure 1] A HYP is a specific type of network model comprised of a set of causal relationships connecting a particular biological activity … to measurable downstream entities … that it positively or negatively regulates. Reverse-causal reasoning (RCR) uses the measurable downstream entities of a HYP to deduce information about the activity of the upstream entity of the HYP, based on an appropriate set of measurements …. To assess HYP amplitude, four complementary scoring algorithms were developed: Strength, Geometric Perturbation Index (GPI), Measured Abundance Signal Score (MASS), and Expected Perturbation Index (EPI)., Uncertainty estimates the confidence interval of each NPA statistic, and therefore also tests the nullity of the score accounting for the experimental error. The Specificity statistic gives a measure of whether the score is dependent on the expression of specific genes in the HYP, or is instead dependent on a particular property (the likelihood of modulation) of the ensemble of gene expressions in the HYP. …Together, the Uncertainty and Specificity statistics enable the identification of non-specific and non-significant scores in HYPs when scored against unrelated perturbations., A HYP can be seen as a unit sign vector ŝ = (1,1,-1,1,…,-1)/ √N in the N-dimensional downstream measurable space… The observed effect of perturbation on the downstream gene expressions is also a vector in this space. So geometrically, the amplitude of the perturbation in the HYP can be quantified by projecting the differential log2 expression vector β onto the hypothesis unit vector ŝ…. To deal explicitly with the specificity of data supporting an NPA score, each downstream is assigned a belief of activation, which is set to be the local false non-discovery rate (fndri = 1-fdri) [31]. The false discovery rates fdri are obtained from the raw p-values using the BenjaminiHochberg multiple testing corrections …. It is equivalent to weight the dimensions of the downstream gene expression space according to the belief of each differential expression and therefore consider a weighted scalar product to define the geometry of the gene expression space: ‹ŝ|β›fndr = ŝ T ∙diag(fndr)∙β. Hence, the Geometric Perturbation Index (GPI) scoring method is defined as: GPI =(1/sqrt(N))* ∑(i=1 to i=N) si⋅fndri⋅βi…., The key step toward a test statistic for the GPI is the estimation of the variance of GPI. To this end, the variance is estimated through a first-order Taylor expansion to obtain: Sd^2_GPI ≅ … where: γi≡… Using the central limit theorem, an approximate t-statistic is derived as t = GPI/SdGPI, whose degrees of freedom Df are again estimated by the Welch-Satterthwaite equation…. In the partial derivatives of the GPI with respect to βi, the derivative of fndri = 1- fdri involves two terms: one involving the derivative of the Benjamini-Hochberg adjustment factor (fdri/pi), multiplied by pi (the p-value for the differential expression of the i th gene), and the other one involving the derivative of pi. The former is assumed to be zero, because the adjustment factor (fdri/pi) is important only when the p-values pi are small. The latter is computed analytically. Hence the (1-α)-confidence interval for GPI is given by: GPI t α=2 Df ⋅SdGPI, wherein, in a causal network which performs reverse hypothesis reasoning (backward deduction), the scoring of different vector and node-represented hypotheses (HYP) is determined using the GPI metric (a random number) and the associate confidence/uncertainty measure such that the freedom index is being interpreted as the statistic t_df, the uncertainty index is being interpreted as the variance of the GPI, and the creativity index is being interpreted as the expression of GPI including its associated confidence bounds such that this creativity index comprises the product of the freedom index (t_DF) and the uncertainty index (Sd_GPI), wherein each node and each set of node (in the HYP) contributes to or is characterized by each of these indices (hypothesis ranking/scoring measures), and wherein the reverse hypothesis scored is weighted according to each of those three metrics because they factor into the GPI score with the vectoring of the hypothesis corresponding to the sequencing of the nodes as well as the underlying causality relationship between nodes.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin to for the outputter to provide an output which is vector-weighted, uncertainty-weighted, freedom-weighted, and, creativity-weighted reverse-hypothesized network of nodes that is a reverse-hypothesis output. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess, in view of Martin, and in further view of R Willink (“A generalization of the Welch-Satterthwaite formula for use with correlated uncertainty components”, Metrologia 44, 2007, pp. 340-349), hereinafter referred to as Willink.


In regards to claim 7, the rejection of claim 1 is incorporated and Burgess and Martin do not further teach wherein, the computing the freedom index includes a step of determining a correlation score of a node with corresponding nodes of a different set of nodes.  Burgess does not explicitly disclose the determination of a freedom index (or a degree of freedom). Although Martin discloses that each node has a distinct degree-of-freedom test statistic, he does not disclose a correlation between nodes in the determination of the (overall) degrees of freedom.
However, Willink, in the analogous environment of computing uncertainty from a set of measurable quantities teaches wherein, the computing the freedom index includes a step of determining a correlation score of a node with corresponding nodes of a different set of nodes.  ([pp. 340-341, Section 1, p. 342, Section 3, p. 344, Section 4.2], Consider a measurand Y = F (X1,...,Xm) that is a known functionF of a set of measurable input quantities, X1,...,Xm….  a full expression of the uncertainty of an estimate of Y involves knowledge of a set of estimates {x1,...,xm} of the input quantities, a set of associated standard uncertainties {u1,...,um}≡{u(x1), . . . , u(xm)}, a set of associated degrees of freedom {ν1,...,νm}, and a correlation coefficientrij for each i, j pair of measurement equation inputs (so rii = 1)…. An associated P % ‘expanded uncertainty interval’ for Y is <equation 3> where tν,P˙ is the P˙ quantile of Student’s t-distribution with ν degrees of freedom and νeff is an ‘effective number of degrees of freedom’ calculated using the formula [1, equation (G.2b)] <equation 4>… After applying result 1, an alternative equation that is just as accurate unless the sensitivity coefficients and correlation coefficients cause significant cancellation is v_eff=…, The W–S formula is an approximation that corresponds to the extension of this theory for the linear combination of m independent means{ˇ z¯i} of random samples of sizes{ni} drawn from normal distributions with means{µi} and variances{σ2 i }…. Now {ˇs2 i } is a set of variables independent of {ˇzi} and independent of each other and distributed such that (ni − 1)sˇ2 i /σ2 i ∼ χ2 νi , where νi ≡ ni − 1…. In order to use a t-distribution to form our confidence interval we look for a ratio having the form of (12)…. We look for a multiplier q and an effective number of degrees of freedom ν0 such that <equation 14> … The approach of Welch [10] and Satterthwaite [11] corresponds to choosing q and ν0 so that the mean and variance of the variable on the left-hand side of (14) match the mean and variance of the distribution χ2 ν0 on the right. The mean and variance of χ2 ν are ν and 2ν…. <equation 17>, When this is put into the context of uncertainty analysis and rij is substituted for ρij we obtain <equation 26> as a generalization of (4)., wherein the degree of freedom term in the expression of the confidence bound for the uncertainty associated with a measurement that is a function of a set of distinct measurable variables (interpreted as corresponding to the measurements along the sequence of nodes) is expressed by the Welch-Satterthwaite formula when those variables are correlated (equation 26 – generalization of W-S) such that this degree of freedom (freedom index) is computed using the correlation of any particular measurement variable with the set of other variables (corresponding to a different set of nodes – i.e., the set of nodes is distinct and different event if any particular node/variable and the set of other nodes/variables are subsets of a common set of interest).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess and Martin to incorporate the teachings of Willink for the freedom index to include a step of determining a correlation score of a node with corresponding nodes of a different set of nodes.   The modification would have been obvious because one of ordinary skill would have been motivated to achieve accurate confidence bounds for the estimate of a measured quantity of interest that is a function of a plurality of different variables each with different uncertainties and degrees of freedom by using the generalized Welch-Satterthwaite formula in the determination of the degrees of freedom for that  measured quantity of interest (Willink, [Abstract, p. 341, Section 1, p. 348, Section 5, Table1, Table 2]).

In regards to claim 8, the rejection of claim 1 is incorporated and Burgess does not further teach wherein, the freedom index is directly proportional to uncertainty and inversely proportional to context, wherein the creativity index is 354.0020.1 directly proportional to the uncertainty index and directly proportional to the uncertainty index, and wherein the creativity index is directly proportional to the freedom index.  Burgess does not teach the computation of a freedom, uncertainty, or creativity index. 
However, Martin, in the analogous environment of designing causal networks for forward and backward reasoning teaches …, wherein the creativity index is 354.0020.1 directly proportional to the uncertainty index and directly proportional to the uncertainty index, and wherein the creativity index is directly proportional to the freedom index.  ([pp.15-16, NPA scoring statistics:Uncertainty, Figure 1] The key step toward a test statistic for the GPI is the estimation of the variance of GPI. To this end, the variance is estimated through a first-order Taylor expansion to obtain: Sd^2_GPI ≅ … where: γi≡… Using the central limit theorem, an approximate t-statistic is derived as t = GPI/SdGPI, whose degrees of freedom Df are again estimated by the Welch-Satterthwaite equation…. In the partial derivatives of the GPI with respect to βi, the derivative of fndri = 1- fdri involves two terms: one involving the derivative of the Benjamini-Hochberg adjustment factor (fdri/pi), multiplied by pi (the p-value for the differential expression of the i th gene), and the other one involving the derivative of pi. The former is assumed to be zero, because the adjustment factor (fdri/pi) is important only when the p-values pi are small. The latter is computed analytically. Hence the (1-α)-confidence interval for GPI is given by: GPI t α=2 Df ⋅SdGPI, wherein the creativity index (the expression of GPI including its associated confidence bounds) is directly proportional to both the freedom index (t_DF) and the uncertainty index (Sd_GPI) since it is proportional to the product of the two as pointed out previously.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate the teachings of Martin for the creativity index to be354.0020.1 directly proportional to the uncertainty index and directly proportional to the uncertainty index, and for the creativity index to be directly proportional to the freedom index. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and performance of the automated generation of predictive effects of events on a system, such as disease or environment agents on humans, through the use of causal network models that predict negative and positive causal relationships using network perturbation and robustly scores them according to statistical degrees of freedom and uncertainty (Martin, [Abstract, p. 11, Conclusions, Figure 1, Figure 4, Table 1]).
However, Burgess and Martin do not explicitly teach wherein, the freedom index is directly proportional to uncertainty and inversely proportional to context. Martin does not provide an expression for the Welch-Satterthwaite equation on which the freedom index is based.
However, Willink, in the analogous environment of computing uncertainty from a set of measurable quantities teaches wherein, the freedom index is directly proportional to uncertainty and inversely proportional to context.  ([pp. 340-341, Section 1, p. 342, Section 3, p. 344, Section 4.2], Consider a measurand Y = F (X1,...,Xm) that is a known functionF of a set of measurable input quantities, X1,...,Xm….  a full expression of the uncertainty of an estimate of Y involves knowledge of a set of estimates {x1,...,xm} of the input quantities, a set of associated standard uncertainties {u1,...,um}≡{u(x1), . . . , u(xm)}, a set of associated degrees of freedom {ν1,...,νm}, and a correlation coefficientrij for each i, j pair of measurement equation inputs (so rii = 1)…. An associated P % ‘expanded uncertainty interval’ for Y is <equation 3> where tν,P˙ is the P˙ quantile of Student’s t-distribution with ν degrees of freedom and νeff is an ‘effective number of degrees of freedom’ calculated using the formula [1, equation (G.2b)] <equation 4>… After applying result 1, an alternative equation that is just as accurate unless the sensitivity coefficients and correlation coefficients cause significant cancellation is v_eff=…, The W–S formula is an approximation that corresponds to the extension of this theory for the linear combination of m independent means{ˇ z¯i} of random samples of sizes{ni} drawn from normal distributions with means{µi} and variances{σ2 i }…. Now {ˇs2 i } is a set of variables independent of {ˇzi} and independent of each other and distributed such that (ni − 1)sˇ2 i /σ2 i ∼ χ2 νi , where νi ≡ ni − 1…. In order to use a t-distribution to form our confidence interval we look for a ratio having the form of (12)…. We look for a multiplier q and an effective number of degrees of freedom ν0 such that <equation 14> … The approach of Welch [10] and Satterthwaite [11] corresponds to choosing q and ν0 so that the mean and variance of the variable on the left-hand side of (14) match the mean and variance of the distribution χ2 ν0 on the right. The mean and variance of χ2 ν are ν and 2ν…. <equation 17>, When this is put into the context of uncertainty analysis and rij is substituted for ρij we obtain <equation 26> as a generalization of (4)., wherein the degree of freedom term in the expression of the confidence bound for the uncertainty associated with a measurement that is a function of a set of distinct measurable variables (interpreted as corresponding to the measurements along the sequence of nodes) is expressed by the Welch-Satterthwaite formula when those variables are independent (equation 4) or when those variables are correlated (equation 26 – generalization of W-S) such that, in either case, this degree of freedom (freedom index) is directly proportional to the uncertainty (numerator of either equation) and inversely proportional to the denominator of either equation which is being interpreted as being a context because the expression in the contribution of each term associated with each variable in the denominator is conditioned on/contextualized  by the degrees of freedom associated with each respective variable (i.e., division by nu_i) but also, in a more general sense this corresponds to the division of the uncertainty (numerator) by the “context” by virtue of the denominator performing a normalization function in each case (relative to the numerator).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess and Martin to incorporate the teachings of Willink for the freedom index to be directly proportional to uncertainty and inversely proportional to context. The modification would have been obvious because one of ordinary skill would have been motivated to achieve accurate confidence bounds for the estimate of a measured quantity of interest that is a function of a plurality of different variables each with different uncertainties and degrees of freedom by using the Welch-Satterthwaite formula or the generalized Welch-Satterthwaite formula in the determination of the degrees of freedom for that  measured quantity of interest (Willink, [Abstract, p. 341, Section 1, p. 348, Section 5, Table1, Table 2]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itti et al. (“Bayesian surprise attracts human attention”, Vision Research 49, 2009, pp. 1295-1306) teach a Bayesian reasoning framework which generates reverse hypotheses in the form of “surprise” according to a degree of reduction in the posterior distribution (a creativity index).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124